DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 1-7, 9-10, 15-18, 20, 24-25, 27 and 41-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of transforming textual input into a musical score, as explained in detail below. 
The claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and recitation of generic computer components. That is, other than reciting a processor, memory and interface nothing in the claim element precludes the steps from practically being performed by mental processing. For example, the language, receiving text input (can be done by a user receiving text), transliterating the text input into a standardized phonemic representation of the text input (can be done by the user modifying the text to phonemes), determining for the phonemic text input, a plurality of spoken pause lengths and a plurality of spoken phoneme lengths (can be done by the user analyzing the phonemes and pauses to determine the lengths), mapping the plurality of spoken pause lengths to a respective plurality of sung pause lengths (can be done by the user correlating data), mapping the plurality of spoken phoneme lengths to a respective plurality of sung phoneme lengths (can be done by the user correlating data), generating, from the plurality of sung pause lengths and the plurality of sung phoneme lengths, a timed text input (can be done by the user associating time), generating a plurality of matching metrics for each of a respective plurality of portions of the timed text input against a plurality of melody segments (can be done by the user synchronizing the data) and generating a patterned musical message from the timed text input and the plurality of melody segments based at least in part on the plurality of matching metrics (can be done by the user synchronizing the data). The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims are non-statutory language and recite claim language that is not significantly more.  Playing audio to a user to assist with various impairments by modifying what is presented is not statutory.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, 15-18, 20, 24-25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford (PGPUB 2014/0039871).

Regarding claim 1, Crawford discloses a method and device, hereinafter referenced as a method of transforming textual input to a musical score comprising: 
receiving text input (receive text; p. 0130-0131); 
transliterating the text input into a standardized phonemic representation of the text input (transliterate; p. 0365, 0072); 
determining for the phonemic text input, a plurality of spoken pause lengths (pause length; p. 0588) and a plurality of spoken phoneme lengths (phoneme; p. 0131, 0166, 0364-0365, 0388); 
mapping the plurality of spoken pause lengths to a respective plurality of sung pause lengths (pause length; p. 0588); 
mapping the plurality of spoken phoneme lengths to a respective plurality of sung phoneme lengths (p. 0131, 0166, 0364-0365, 0388); 
generating, from the plurality of sung pause lengths and the plurality of sung phoneme lengths, a timed text input (timed; abstract with p. 0047-0064, 0220-0222); 
generating a plurality of matching metrics for each of a respective plurality of portions of the timed text input against a plurality of melody segments (timed; abstract with p. 0047-0064, 0220-0222); and 
generating a patterned musical message from the timed text input and the plurality of melody segments based at least in part on the plurality of matching metrics (p. 0047-0064, 0220-0222).  
Regarding claim 2, Crawford discloses a method wherein the method is performed in real-time or in near- real-time, and further comprises causing the patterned musical message to be played audibly on a transducer (instant feedback; p. 0074, 0652 with rhythmic comprehension; p. 0007).  
Regarding claims 3 and 25, Crawford discloses a method wherein the patterned musical message is expected to optimize, for a user, at least one of an understanding of the input message and a recall of the input message (test; p. 0055, 0450, 0659, 0676).  
Regarding claim 4, Crawford discloses a method further comprising providing to a user a visual image relating to the patterned musical message aimed at enhancing comprehension and learning (pictures; abstract with p. 0045-0065, 0125, 0130).  
Regarding claims 5, 20, and 27, Crawford discloses a method wherein the patterned musical message is presented to a user having a cognitive impairment, a behavioral impairment, or a learning impairment (learning block; p. 0006, 0388).  
Regarding claim 6, Crawford discloses a method wherein the user has a comprehension disorder, including at least one of autism spectrum disorder, attention deficit disorder, attention deficit hyperactivity disorder, aphasia, dementia, dyspraxia, dyslexia, dysphasia, apraxia, stroke, traumatic brain injury, brain surgery, surgery, schizophrenia, schizoaffective disorder, depression, bipolar disorder, post- traumatic stress disorder, Alzheimer's disease, Parkinson's disease, age-related cognitive impairment, a language comprehension impairment, an intellectual disorder, a developmental disorder, stress, anxiety, Williams syndrome, Prader Willi syndrome, Smith Magenis syndrome, Bardet Biedl syndrome, or Down's syndrome or other neurological disorder (anxiety; p. 0006, 0388).  
Regarding claim 7, Crawford discloses a method wherein the input is a spoken message or a written message (receive text; p. 0130-0131).  
Regarding claim 9, Crawford discloses a method wherein the user selects the input text from a plurality of texts (user selects; p. 0053, 0321-0323, 0411, 0590).  
Regarding claims 10 and 18, Crawford discloses a method further comprising: 
generating a textual message relating to the input text and representing an output message to be displayed to a user (abstract with p. 0125, 0317, 0346); 
modifying at least one character of the textual message in a manner expected to optimize at least one of the user's understanding and recall of the textual message as seen on a visual display (p. 0125, 0317, 0346); and 
displaying the modified textual message on a display device (display; p. 0125, 0502, 0597).  
Regarding claims 15 and 24, it is described as similar reasons as set forth in claim 1.  In addition, Crawford discloses a device comprising: 
an input interface (GUI; p. 0029); 
a processor (p. 0109, 0117); 
an audio output component (fig. 110 with p. 0074, 0108); and 
a memory communicatively coupled to the processor and comprising instructions that when executed by the processor cause the processor to (p. 0115-0117): 
receive text input from the input interface (p. 0130-0131); and
determine, for the text input, a plurality of spoken pause lengths (pause length; p. 0588) and a plurality of spoken phoneme lengths (p. 0131, 0166, 0364-0365, 0388). Application No. Continuation of PCT/US2020/021495 5Docket No.: V2062-700020 Amendment dated November 10, 2020 Preliminary Amendment
Regarding claim 16, Crawford discloses a method wherein the processor is further configured to provide to a user a visual image on the display device, the visual image relating to the patterned musical message (pictures; abstract with p. 0045-0065, 0125, 0130).
Regarding claim 17, Crawford discloses a method wherein the display device is incorporated into the output device (fig. 110).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Hierons et al. (PGPUB 2013/0339343), hereinafter referenced as Hierons.

Regarding claim 41, Crawford method of determining a melody track in a music file comprising: 
accessing a plurality of tracks in the music file (track in a music file; p. 0579), but does not specifically teach scoring each of the plurality of tracks according a plurality of melody heuristics and identifying a melody track from among the plurality of tracks based at least in part on the plurality of melody heuristics for the melody track.  
Hierons discloses a method comprising:
scoring each of the plurality of tracks according a plurality of melody heuristics (density/rhythmic patterns; p. 0054); and 
identifying a melody track from among the plurality of tracks based at least in part on the plurality of melody heuristics for the melody track (identify track; p. 0054), to provide a personalized mechanism that allows a user to explore and discover music tracks.  
Therefore, it would have been obvious to one of ordinary skilled of the art to modify the method as described above, to find acoustic information related to a track.
Regarding claim 42, it is interpreted and rejected for similar reasons as set forth above.  In addition, Hierons method wherein the plurality of melody heuristics comprises at least one of a motion of the melody track, a number of notes in the melody track, a rhythmic density of the melody track, an entropy the melody track, and a pitch/height ambitus of melody track (density/rhythmic patterns; p. 0054).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657